DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “ A gate driving circuit, comprising: a first shift register configured to output scan signals of a gate-on voltage, wherein phases of the scan signals of the gate-on voltage are sequentially delayed; a second shift register having a plurality of light emission (EM) signal transfer parts which are connected in cascade through a clock line and a carry signal line, wherein each of the EM signal transfer parts operates as an off-driving signal transfer part which outputs an EM signal of a gate-off voltage or operates as an on-driving signal transfer part which outputs an EM signal including a gate-on voltage based on an EM output control signal input to a start terminal; and a control block including an nth controller configured to generate one signal among the gate-off voltage, an EM start signal, or a carry signal from a (n-1)th EM signal transfer part as an nth EM output control signal to apply the nth EM output control signal to a start terminal of an nth EM signal transfer part, the nth controller configured to generate the nth EM output control signal based on an nth scan signal (n is a natural number) from the first shift register, a first control signal designating the off-driving signal transfer parts and the on-driving signal transfer parts among the EM signal transfer parts, a second control signal designating a first on-driving signal transfer part among the on-driving signal transfer parts, and a third control signal designating second to last on-driving signal transfer parts among the on-driving signal transfer parts” in combination with the other claimed limitations set forth in claim 1 and similarly in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628